PER CURIAM.
The petitioners seek review of the trial court’s order denying their amended motion for substitution of counsel and admission of counsel pro hac vice. The respondents did not object to the substitution and the trial court made no finding that the substitution of counsel would interfere with the efficient and proper functioning of the court. Therefore, the denial of the motion for substitution was a departure from the essential requirements of law and we grant certiorari as to that ground. See Fisher v. State, 248 So.2d 479 (Fla.1971); Preddy, Kutner, Hardy, Rubinoff, Brown & Thompson v. Kleinschmidt, 498 So.2d 453 (Fla. 3d DCA), rev. denied, 500 So.2d 544 (Fla.1986). Because the trial court did not enter an order on the request for admission of counsel pro hac vice, we decline to address that issue.
Petition for writ of certiorari granted.
THREADGILL, C.J., and BLUE and WHATLEY, JJ., concur.